Exhibit 23.1 Consent of Registered Independent Auditors Board of Directors East Coast Diversified Corporation Atlanta, Georgia We hereby consent to the incorporation by reference in this Form S-1 to our audit report dated February 26, 2010 (which includes an emphasis paragraph relating to an uncertainty as to the Company’s ability to continue as a going concern) of East Coast Diversified Corporation for the year ended December 31, 2009 and to all references to our firm included in this Form S-1. /s/ KBL, LLP KBL, LLP Certified Public Accountants and Advisors August 19, 2011 110 Wall Street, 11th Floor, New York, NY 10005212.785-9700
